Citation Nr: 1207145	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for schizophrenia, claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Chicago, Illinois RO has since maintained jurisdiction over the claim.

The case was brought before the Board in April 2009, at which time it was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran.  The case is now once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Board observes that the AOJ has not substantially complied with the April 2009 remand instructions.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

In the April 2009 Board remand, the AOJ was instructed to contact the Social Security Administration (SSA) and associate all of the Veteran's SSA records with the claims file.  The AOJ requested the Veteran's SSA records from the National Records Center multiple times with no response.  See e.g., June 2009 and September 2009 requests.  

However, a response from the SSA in October 2009 stated that the AOJ's request was being forwarded to the SSA's Chicago Field Office and further follow up should be through this Field Office.  In May 2010 the AOJ contacted the Chicago Field Office and received no response.  In July 2010 the AOJ again faxed the SSA's National Records Center and an August 2010 response again stated that the AOJ's request had been forwarded to the Chicago Field Office with the appropriate contact information.  The response also indicated that any follow up from the AOJ should be directed to this Field Office.  In April 2011 the AOJ received a response from the SSA National Records Center that no SSA records were available for the Veteran.  The Board observes the AOJ never received a response from the Chicago Field Office and no follow up was made from the May 2010 request.  

A letter from the SSA confirms that the Veteran was receiving monthly payments as a disabled individual as recently as January 2009.  See September 2009 letter.  On remand, the AOJ should refer back to the contact information listed in the October 2009 and August 2010 SSA responses and obtain either the records or a negative response from the Chicago Field Office.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to assist includes obtaining SSA decision and supporting medical records pertinent to VA claim); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination of disability but must provide reasons or bases regarding such determination).

Furthermore, in the April 2009 Board remand the AOJ was instructed to obtain all outstanding VA treatment records.  The Board observes that in an October 2004 VA treatment record the mental health examiner noted that the Veteran had been hospitalized for psychiatric treatment at the Jesse Brown VA Medical Center (VAMC) in 1999.  These treatment records are not in the claims file and no attempt has been made to locate them.  As such, on remand the AOJ should request all VAMC records from June 1982 to the present.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ must request from the SSA field office in Chicago complete copies of any SSA determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be documented in the claims folders.  The AOJ should specifically contact the SSA Chicago Field Office using the contact information from the October 2009 and August 2010 SSA responses.  If the SSA Chicago Field Office is unable to locate any records for the Veteran, it should provide a negative response to the AOJ.  If the records do not exist or further efforts to obtain those records would be futile, the Veteran and his representative are to be notified of unsuccessful efforts in this regard so that they have an opportunity to obtain and submit those records for VA review.

2.	Obtain all of the Veteran's outstanding VA treatment records from any VAMC for the period from June 1982 through the present, to specifically include 1999 psychiatric hospitalization records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran and his representative that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

